ORDER
Tsoucalas, Judge:
Upon consideration of defendants’ consent motion for modification of this Court’s opinion of July 29,1994, Slip op. 94-123, and accompanying remand order, it is hereby
Ordered that, in light of Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States, No. 93-1525 and 93-1534, slip op. (Fed. Cir. Sept. 30, 1994), Slip Op. 94-123 and the accompanying remand order are modified to make clear that the Department of Commerce properly treated U.S. direct selling expenses in exporter’s sales price transactions asareduction ofUnited States price pursuantto 19 U.S.C. § 1677a(e)(2) and is not required, upon remand, to add the U.S. direct selling expenses to foreign market value.